DETAILED ACTION

Examiner Notes
Examiner acknowledges 12/20/2021 Examiner Interview Summary. In reference to the remarks regarding the Cherry teaching cited to remedy Watson for the limitation of “a threshold number…”, it appears that the Applicant may be mischaracterizing the rejection.  Examiner relies on Watson for teaching the number of previously declined transactions (see ¶0021, for instance), while Cherry discloses the detection of a threshold value of high risk transactions which includes ‘failed’ transactions. See Table One.

Response to Remarks
Claim Rejections under 35 USC §101
Applicant's remarks filed 12/23/2021 have been fully considered but they are not persuasive.
Examiner notes that the claims recite a series of steps that involve creating an historical record of transactions from a network of devices (e.g. ledger of prescribed information about declined payments), obtaining payment information with reference values to that data (e.g. account identifier), calculating an historical count value, and comparing count value to prescribed value (e.g. threshold number), to determining how to proceed with a transaction and communicating transaction outcome. These steps are performed to detect potential fraud in a payment transaction, which is an abstract idea. Detecting fraud in payment transactions is a commercial interaction that falls within the 
In response to the explicit reference in the Applicant’s disclosure that the method save computing resources representing a practical application, examiner notes that there how the computing resources are saved or what results in the saving of the resources are unsubstantiated.  If it's only the instance of using a blockchain, then that's a byproduct of using a blockchain to store information, and not a benefit of their particular method.
Claim Rejections under 35 USC §103
Applicant’s remarks with respect to claims amended to recite “the payment transaction being declined prior to submitting the payment transaction to a payment network”; have been considered but are moot in view of new citations in the  prior art of record.  However, examiner notes that this limitation has been considered in prior examination in view of the Applicants disclosure at large.
In response to Applicant’s remarks that “The disclosure of Cherry fails to cure the above-noted deficiencies of Watson”, because it is generally directed to establishing risk factor rules based on the limitation "wherein the history of declined payment transaction exceeds a threshold number of declined payment transactions indicating fraud of the payment credentials”, examiner relies on the response to the Interview Summary above and rejection herein.  
In response to Applicant’s position that Watson fails to teach the features of claims 4 and 12, examiner notes that the limitation depends from the language of claims 1 and 9; that is “each data value corresponding to a previously declined payment transaction and including at least an account identifier, timestamp, and point of sale identifier; ..and includes a geographical location associated with the previously declined payment transaction”.  Watson teaches this as cited at ¶0068 wherein the content of the blockchain data includes the blockchain header (i.e. hash), along with the recited content of the independent and dependent claims: a transaction date and time, a transaction location (geographic location), a transaction amount, and a transaction status. The transaction status is a value selected from: accepted, declined, and chargeback), in view of ¶0022:  The hash value and plain text are provided by the APIs 122 and 142 to their BC/graphs 121 and 141, which are synchronized with one another through their servers 120 and 140. The hash value serves as a key for searching the BC/graphs 121 and 141. The BC/graphs 121 and 141 return in response to the search the plaintext associated with records in the BC/graphs 121 and 141. The plaintext includes a status indication which allows the API 122 and 142 to determine whether the instrument presented for a transaction has been declined, incurred charge backs, accepted, along with dates, times, and transaction amounts for such previous transactions associated with the presented instrument for any given transaction; and ¶0025 and ¶0034.  Examiner interprets the subsequent dependent limitations “the decline of the payment transaction is further based on a geographic location associated with the point of sale device….”, to depend from the independent limitation “declining, by a determination module of the point of sale device, the payment transaction based on the history of declined payment transactions” as supported in the Applicant’s disclosure at Fig. 4, step 408 and corresponding text at paras. 51 and 52 of the published application. The prior art reads on this supported interpretation as cited.
Accordingly, the prior art references are maintained in the immediate rejection for claims 1 and similar claim 9, and claims dependent therefrom.
Please note prior art reading on an alternative interpretation of the dependency in the pertinent art in the Conclusion.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Consider Claim 1 and similar system claim 9, reciting the steps of the claim abstracted from the recited technology and descriptive matter:
receiving data with identifying information about a transaction including previous transaction data in a defined form (e.g. blockchain); 
receiving, payment credentials associated with a transaction account (e.g. obtaining data) 
querying for specified information (i.e. filtering data according to defined parameters such as account identifiers relating to a transaction number); 
determining, a decline transaction log record and associating it with received payment credentials (i.e. “history of declined payment transaction as indicated in the obtained data form (e.g. blockchain); 
declining transaction according to determination in view of a predetermined threshold value i.e. filtering data according a defined value);
and communicating specified data to a specified data receiver (e.g. blockchain network).  

The limitations of receiving, processing and communicating data, as drafted, is a process that, under its broadest reasonable interpretation, covers organization of human activity, but for the recitation of generic computer components. That is, other than reciting components of “a point of sale device” (e.g. known technology that enables communication and data processing), and “a node associated with the blockchain” (i.e. 
but for the recitation of generic computer components. If claim limitations, under its broadest reasonable interpretation, cover performance of the limitation by recognized  human business endeavors  and activities,  but for the recitation of generic computer components, then it falls within the “Organization of Human Activity” grouping of abstract ideas to the desirable outcome of avoiding a fraudulent transaction.   Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional element – a “point of sale device”, amended to be a node in a block chain network, performing both the steps of communicating and . a generic computer device functioning as it is generally understood to function (e.g. communication and processing activities, and including blockchain processing operations) ,such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “device” to perform  the receiving/transmitting and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Claims 2-8 and 10-16 are dependent on independent claims 1 and 9, and include ail the limitations of independent claim. Therefore these claims recite the same abstract idea with the additional limitations drawn to extra-solution activity that does not meaningfully limit the claim in the patentability analysis (i.e. “storing in memory”; and “determining” a fraud score and comparing to a threshold score; “transmitting” and “receiving” to an “external computing system”); or defining/describing non-functional descriptive material (e.g. “transaction data ….includes”); and like Claims 1 and 9, the  limitations of the dependent claims do not recite technology that performs outside their 
Claims 1-16 are not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 1 and 9 by amendment recite “the point of sale device being one of a plurality of nodes in a blockchain network, a ledger containing blockchain data”.
However this network configuration is not disclosed in the original presentation of the claimed invention.  A review of the Applicant’s disclosure indicates that the point of sale device, while disclosed as having access to the blockchain network, reading credentials and submitting transaction details to payment networks, is separated from 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable under Watson et al. (US 2019/0095922), herein “Watson”), in view of Cherry et al. (US 2014/0122305), herein “Cherry”

Referring to Claims 1 and 9, Watson teaches  the method and related system respectively directed to the same determination of fraud for a transaction via blockchain network (Fig. 1, elms. 121/141), comprising:
 receiving, by a receiving device of a point of sale device, the point of sale device being one of a plurality of nodes in a blockchain network (e.g. Fig. 1, elms.110/130; and Fig. 1, elm. 121; and ¶¶0038-0045), a ledger containing blockchain data for the blockchain network, blockchain data for a blockchain wherein the blockchain data is comprised of a plurality of blocks and one or more data values (¶0021: The BC/graphs 121 and 141 return in response to the search the plaintext associated with records in the BC/graphs 121 and 141. The plaintext includes a status indication which allows the API 122 and 142 to determine whether the instrument presented for a transaction has been declined, incurred charge backs, accepted, along with dates, times, and transaction amounts for such previous transactions associated with the presented instrument for any given transaction); 
each data value corresponding to a previously declined payment transaction and including at least an account identifier, timestamp, and point of sale identifier (Fig. 2, steps 221-231; Fig.3, steps 310/311; ¶0014: When consumers engage in transactions requiring payment at the POS terminals 110 and 130, the APIs 122 and 142 collect a variety of information for the transactions and submit this information for inclusion to the BC/graphs 121 and 141. The information can be configured based on the needs of the merchant. Identifying data that would uniquely identifying a consumer is not maintained ensuring that the anonymity of the consumers and privacy of the consumers are maintained. Therefore, the information submitted for inclusion in the BC/graphs 121 and 141 does not include complete identifying information (names, addresses, account numbers, date of births, etc. A portion of the identifying information is; however, included in the information submitted for inclusion in the BC/graphs 121 and 141; in view of  ¶0046: In an embodiment, at 231, the cooperative inter-merchant fraud manager obtains the results as prior transaction information for prior transactions made with the payment instrument at a plurality of different merchants; and ¶0068: In an embodiment, at 332, the cooperative risk assessment manager provides each selective transaction record as information that includes: a hash for a payment instrument account number, a transaction date and time, a transaction location (geographic location), a transaction amount, and a transaction status. The transaction status is a value selected from: accepted, declined, and chargeback; and ¶¶0062/0063); 
receiving, by the receiving device of the point of sale device, payment credentials associated with a transaction account for a payment transaction, wherein the payment credentials include at least a transaction account number (Fig. 3, step 320; and ¶0064: At 320, the cooperative risk assessment manager adds transaction records from transactions to the cryptographically and cooperatively shared transaction data structure when received from the merchant systems through the API);
executing, by a querying module of the point of sale device, a query on the blockchain data to identify one or more data values where the included account identifier corresponds to the transaction account number (Fig. 3, steps 330/332; and ¶0068:  In an embodiment, at 332, the cooperative risk assessment manager provides each selective transaction record as information that includes: a hash for a payment instrument account number, a transaction date and time, a transaction location (geographic location), a transaction amount, and a transaction status. The transaction status is a value selected from: accepted, declined, and chargeback.); 
determining, by a determination module of the point of sale device, a history of declined payment transactions involving the transaction account based on the previously declined payment transactions in the identified one or more data values of the blockchain (Fig, 3, step 332; ¶0014: When consumers engage in transactions requiring payment at the POS terminals 110 and 130, the APIs 122 and 142 collect a variety of information for the transactions and submit this information for inclusion to the BC/graphs 121 and 141;  ¶0021/¶0022: The hash value and plain text are provided by the APIs 122 and 142 to their BC/graphs 121 and 141, which are synchronized with one another through their servers 120 and 140. The hash value serves as a key for searching the BC/graphs 121 and 141. The BC/graphs 121 and 141 return in response to the search the plaintext associated with records in the BC/graphs 121 and 141. The plaintext includes a status indication which allows the API 122 and 142 to determine whether the instrument presented for a transaction has been declined, incurred charge backs, accepted, along with dates, times, and transaction amounts for such previous transactions associated with the presented instrument for any given transaction; and ¶0026: In an embodiment, a history of transactions at the merchants can be processed in a batch mode by the APIs 122 and 142 for initial population of the BC/graphs 121 and 141);  Amendment and Reply Attorney Docket No. 0076412-000935 Application No. 15/955,021 Page 3 
 declining, by a determination module of the point of sale device, the payment transaction based on the history of declined payment transactions according to merchant specified rules the payment transaction being declined prior to submitting the ;   (Fig. 1, elm. 123; /¶0024Fig. 2, step 241; ¶0022-¶0024: …. This ensures that the decision manager 123 and 143 has an adequate status when deciding whether to submit a given payment transaction for a given instrument to the hosts 140; and ¶¶0047-0049: At 240, the cooperative inter-merchant fraud manager determines: 1) whether to provide a pending transaction to a payment host for payment processing, 2) whether to deny the pending transaction without sending the pending transaction to the payment host based on the evaluated results returned from the search In an embodiment of 231 and 240, at 241, the cooperative inter-merchant fraud manager applies customized merchant-specific rules against the prior transaction information for deciding whether to provide the pending transaction to the payment host or whether to deny the pending transaction without sending the pending transaction to the payment host.  According to an embodiment, at 242, the cooperative inter-merchant fraud manager processes 240 in real time for the pending transaction when the payment instrument is presented at a POS terminal for the pending transaction);  and 
electronically transmitting, by a transmitting device of the point of sale device, at least a timestamp, the transaction account number, and a device identifier associated with the point of sale device for the declined payment transaction to the remaining plurality of nodes in blockchain network (Fig. 2, step 260; ¶0045-¶0046: and ¶0053-¶0056: According to an embodiment, at 250, the cooperative inter-merchant fraud manager updates a status for the transaction after receiving an acceptance or a denial when the pending transaction is provided to the payment host for payment processing. The updated status is updated to the cooperatively shared transaction data structure… In an embodiment of 250 and at 270, the cooperative inter-merchant fraud manager updates the status a second time after subsequently receiving an indication that a chargeback was made on the transaction within the cooperatively shared transaction data structure….).
 	Whereas Watson makes a determination according to merchant specified rules based on risk-assessment, for declining a transaction, thus embracing “wherein the history of declined payment transactions exceeds a threshold number of declined payment transactions indicating fraud of the payment credentials” (see ¶¶0022/0023), he is silent to the specific limitation of a “threshold number of declined payment transactions” being a rule.
	However Cherry represents a body of art that discloses a rule-based model using risk factor rules, that establishes a risk threat from a” threshold number for declined payment transactions” (e.g. ¶0041: The audit rule exception is a situation in which a threshold level of transactions in a predetermined period for a particular purchase card user were identified as violating a risk factor rule. So, for example, if there were 5 flagged transactions previously in the last 3 months, that may trigger a "low" risk audit rule exception. If there were a total of 35 flagged transaction in the last 3 months, that may trigger a "high" risk audit rule exception. In either case, prior transactions of and the related response to those transactions for a purchase card user and/or a supervisor or administrator, may themselves be relevant in identifying "risky" transactions); in view of TABLE 1: Audit Rule Exceptions  Checks the number of cardholder transactions that were set to "Failed" during previous audit against low, medium, high threshold ..).


Referring to Claims 2, 3, 10 and 11, Watson in view of Cherry teaches Claims 1 and 9, and Watson further teaches storing, in a memory of the point of sale device, at least the device identifier and the transaction data for the payment transaction (e.g.¶0014: When consumers engage in transactions requiring payment at the POS terminals 110 and 130, the APIs 122 and 142 collect a variety of information for the transactions and submit this information for inclusion to the BC/graphs 121 and 141. The information can be configured based on the needs of the merchant. Identifying data that would uniquely identifying a consumer is not maintained ensuring that the anonymity of the consumers and privacy of the consumers are maintained. Therefore, the information submitted for inclusion in the BC/graphs 121 and 141 does not include complete identifying information (names, addresses, account numbers, date of births, etc.). A portion of the identifying information is; however, included in the information submitted for inclusion in the BC/graphs 121 and 141...); and
wherein the transaction data for the payment transaction includes at least the timestamp and a transaction amount (¶0021: The hash value and plain text are provided by the APIs 122 and 142 to their BC/graphs 121 and 141, which are synchronized with one another through their servers 120 and 140. The hash value serves as a key for searching the BC/graphs 121 and 141. The BC/graphs 121 and 141 return in response to the search the plaintext associated with records in the BC/graphs 121 and 141. The plaintext includes a status indication which allows the API 122 and 142 to determine whether the instrument presented for a transaction has been declined, incurred charge backs, accepted, along with dates, times, and transaction amounts for such previous transactions associated with the presented instrument for any given transaction.).

Referring to Claims 4 and 12, Watson in view of Cherry teaches Claims 1 and 8; and Watson further teaches wherein each data value further includes a geographic location associated with the corresponding previously declined payment transaction, the decline of the payment transaction is further based on a geographic location associated with the point of sale device, the electronic transmission to the node further includes the geographic location associated with the point of sale device (e.g. Fig. 1, elms. 120/140; Fig. 2, step 230; and ¶0068: In an embodiment, at 332, the cooperative risk assessment manager provides each selective transaction record as information that includes: a hash for a payment instrument account number, a transaction date and time, a transaction location (geographic location), a transaction amount, and a transaction status. The transaction status is a value selected from: accepted, declined, and chargeback); considered in view of ¶0022: The decision manager 123 and 143 receives the plain text search results and can apply its own merchant-specific fraud or risk prevention rules against the plain text search results. For example, a merchant specific rule for merchant #1 that is applied by the decision manager 123 may decline a payment transaction when the plain text search results indicate: chargebacks for the presented instrument within a given time period that exceed a threshold value, a previous transaction within a given period of time that exceeds a geographical distance from the POS terminal 110).

Referring to Claims 5, 6, 13 and 14, Watson in view of Cherry teaches Claims 1 and 8; and while Watson embraces a logical operation for determining risk based merchant specific rules, that is determination and storing or rules and the determination module at the point of sale, “device” or server (Fig. 1, elm. 123; and ¶0013), Watson is silent to wherein determining the decline of the payment transaction includes calculating a fraud score for the payment transaction based on at least the transaction data for the payment transaction and the data included in the identified one or more data values using at least one fraud algorithm, and the fraud score exceeds a threshold score.  
Cherry however discloses wherein determining the decline of the payment transaction includes calculating, by the determination module in a networked  server environment (Fig. 2, ¶0022-¶0024), a fraud score for the payment transaction based on at least the transaction data for the payment transaction and the data included in the identified one or more data values using at least one fraud algorithm, and the fraud score exceeds a threshold score (¶0049: The risk assessment generator 315 uses the risk factor rules database 311, the transaction storage 312, the purchase card data storage 313, the purchase card user storage 314 to perform risk assessment auditing on the associated data. Based on the data, one or more of the risk factor rules in the risk factor database 311 may be violated by any one of the purchase card users shown in the transaction storage 312; and ¶0086: A transaction identifier 602 may be present. This may be an identifier provided by a credit card company or associated with an expense report or other internal documentation. The flag 604 is identified for the transaction, with similar options as discussed above with regard to the risk factor rules. As can be seen, a prior flag transaction may be one of these flags 604. A risk score 606 weighting associated with the violation of that particular risk factor rule is also displayed. As discussed above, these may be set on a per-user, per-group or per-organization basis for given risk factor rules. The associated risk level 608 for a given risk score may also be shown)  
One of ordinary skill in the art would find it obvious for merchant specific rules that are transaction history-based, to include a threshold score based on a threshold number of declined transaction because quantifiable historical indicators are a reliable and common seed for predictive analysis of risk (See Watson –Background)   

Referring to Claims 7, 8, 15 and 16, Watson in view of Cherry teaches Claims 1 and 8, and while Watson teaches communication from the point of sale device to an external computing system (e.g. ¶0078: In an embodiment, the cryptographic cooperatively shared transaction data structure is a private BC or a private acyclic graph that the merchants subscribe to and that provides authentication for access to the cryptographic cooperatively shared transaction data structure); and receiving, by the receiving device of the point of sale device, a determination of whether to accept or decline a transaction from the external computing system (Fig. 2, steps 230-241; and ¶0046-¶0050, in view of ¶0078); he is silent to wherein the fraud determination is a fraud score for the payment transaction, and the fraud score exceeds a threshold score.  
The risk assessment generator 315 uses the risk factor rules database 311, the transaction storage 312, the purchase card data storage 313, the purchase card user storage 314 to perform risk assessment auditing on the associated data. Based on the data, one or more of the risk factor rules in the risk factor database 311 may be violated by any one of the purchase card users shown in the transaction storage 312; and ¶0086: A transaction identifier 602 may be present. This may be an identifier provided by a credit card company or associated with an expense report or other internal documentation. The flag 604 is identified for the transaction, with similar options as discussed above with regard to the risk factor rules. As can be seen, a prior flag transaction may be one of these flags 604. A risk score 606 weighting associated with the violation of that particular risk factor rule is also displayed. As discussed above, these may be set on a per-user, per-group or per-organization basis for given risk factor rules. The associated risk level 608 for a given risk score may also be shown)  
One of ordinary skill in the art would find it obvious for merchant specific rules that are transaction history-based, to include a threshold score based on a threshold number of declined transaction because quantifiable historical indicators are a reliable and common seed for predictive analysis of risk (See Watson –Background).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bhorania et al. (2015/0348040) See at least Claims 5/9/10 for an alternative interpretation of claims 4 and 12.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687